Untermyer, J.
(dissenting). The complaint was properly dismissed for the reason that under the contract of July 2, 1942, neither the title nor possession of Dome Trading Corporation was jeopardized at the time demand for contribution was made.
The supplemental complaint should likewise have been dismissed on the ground-that the oral contract therein alleged was for the sale of ehoses in action exceeding $500 in value. That contract was within the Statute of Frauds, even though as an incidental part of the transaction it contemplated that releases would be exchanged (see Williston on Contracts, §§ 510, 513, 533, 488 and authorities cited).
The judgment, to the extent appealed from by the defendants, should be reversed and the supplemental complaint dismissed.